Citation Nr: 0914806	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1978 
and from September 1981 to December 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, denying service connection for allergic 
rhinitis.  Jurisdiction over the case was subsequently 
transferred to the RO in Phoenix, Arizona.  This case also 
comes before the Board on appeal of a February 2008 rating 
decision of the VA RO in Phoenix, Arizona, denying service 
connection for a low back disability and denying reopening of 
the claim of entitlement to service connection for a right 
knee disability.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.  The Veteran's representative 
submitted additional evidence following the hearing.  
Although he did not include a waiver of the Veteran's right 
to have the evidence initially considered by the RO, the 
evidence is not supported of any of the Veteran's claims.  
Therefore, no useful purpose would be served by remanding the 
case for RO consideration of the evidence.

The Board notes that the Veteran also presented testimony on 
the issue of entitlement to service connection for left knee 
disability during the February 2009 hearing.  The record 
reflects that service connection for left knee disability was 
denied in an unappealed rating decision dated in September 
2004.  The Veteran apparently is attempting to reopen this 
claim.  Therefore, this matter is referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for allergic 
rhinitis is addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO 
denied the claim of entitlement to service connection for a 
right knee disability.

2.  The evidence associated with the claims file subsequent 
to the September 2004 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.

3.  A low back disability was not present in service or 
manifested within one year thereafter, and no current 
disorder of the low back is etiologically related 
to service or service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  A low back disability was not incurred in or aggravated 
by active duty, service incurrence or aggravation of 
arthritis of the low back may not be presumed, and low back 
disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.319 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in November 2007, prior to the 
initial adjudication of the claims.  This letter informed the 
Veteran of the reason for the prior denial of his claim for 
service connection for right knee disability and also 
provided appropriate notice with respect to the disability-
rating and effective-date elements of the claims.  

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.  

The Board acknowledges that the Veteran was not afforded a VA 
examination in response to the claim to reopen, but notes 
that VA has no obligation to provide such an examination if 
new and material evidence has not been presented.  See 
38 C.F.R. § 3.159 (c)(4).  The Veteran was also not afforded 
a VA examination in response to the claim for service 
connection for a low back disability, but the Board has 
determined that no such examination is required in this case 
because there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claims.  In this regard, the Board notes that the Veteran is 
claiming that service connection is warranted for his low 
back disability because it is secondary to his right knee 
disability.  In view of the Board's determination that 
reopening of the claim for service connection for right knee 
disability is not in order, the Veteran's low back claim must 
also fail.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Claim to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The Veteran was initially denied service connection for a 
right knee disability in a September 2004 rating decision.  
He now seeks to reopen the claim of entitlement to service 
connection for a right knee disability.

The pertinent evidence of record at the time of the September 
2004 rating decision consisted of the Veteran's service 
treatment records and VA outpatient treatment records from 
2003 and 2004.  The Veteran's service treatment records 
indicate that the Veteran complained of pain in both knees 
for approximately 4 days in October 2001.  An examination of 
the knees disclosed tenderness with lateral movement.  The 
Veteran was assessed with strain of the lateral ligament.  
However, his right knee was found to be normal on the 
November 1981 separation examination.  The VA outpatient 
records indicate that the Veteran complained of knee pain and 
stated that he had had it since 1981.  He was assessed with a 
knee pain condition.  A January 2004 examination showed range 
of motion within normal limitation, no effusion, no 
deformities, no crepitus, and slight tenderness.  A January 
2004 X-ray examination of the knees revealed normal findings 
with the exception of mild irregularities of the articular 
surfaces of the patellae.  The RO denied service connection 
because the Veteran was only diagnosed with pain, and pain 
alone without an identifiable malady or condition is not a 
condition for which service connection may be granted.

Since the September 2004 rating decision, the following 
additional evidence was added to the record:  Denver VA 
Medical Center outpatient treatment records through 2006, 
records from the Bath VA Medical Center, records from the 
Guthrie Clinic from July 1985 through June 1991, and personal 
testimony from the Veteran during a February 2009 Board 
hearing.

Outpatient treatment records from the Denver VA Medical 
Center are largely copies of the same reports considered by 
the RO in the September 2004 rating decision.  More recent 
treatment records from 2005 and 2006 do not contain any 
notations with regard to the Veteran's knee disability.  
Therefore, these records are redundant of evidence already of 
record or do not related to an unestablished fact necessary 
to substantiate the Veteran's claim.

The records from the Bath VAMC largely detail the Veteran's 
seizure and psychiatric issues.  These records mention that 
the Veteran had a history of knee injuries, but do not 
discuss this condition any further.  Likewise, these records 
are redundant of evidence already of record or do not related 
to an unestablished fact necessary to substantiate the 
Veteran's claim.

Records from the Guthrie Clinic are also not new and 
material.  While these records mention the treatment of 
various conditions, including low back pain, they do not 
discuss a right knee disability or indicate that the Veteran 
complained of right knee pain.  

During his February 2009 hearing, the Veteran testified that 
he injured his right knee in service and that "every so 
often" since then his knee will act up.  He testified that 
his knee aches during cold weather.  He also described his 
post-service knee treatment.  When asked by his 
representative whether he had had continuous symptoms, he 
responded affirmatively but he did not describe those 
symptoms.  The Veteran did not say anything at the hearing 
that is sufficient to establish a reasonable possibility of 
substantiating the claim.   

At the hearing, the Veteran was invited to submit medical 
evidence linking his right knee disability to service.  
Thereafter, his representative submitted a copy of an 
response he received from the Veteran's VA treating physician 
essentially indicating that he did not think it would be 
appropriate for him to provide an opinion and that it would 
be more appropriate for an exam to be done through the rating 
department.  This information is not supportive of the 
Veteran's claim.

In conclusion, the evidence submitted by the Veteran since 
the September 2004 rating decision is cumulative of evidence 
already considered in the prior final denial, does not relate 
to an unestablished fact necessary to substantiate the claim, 
or is not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is not new and 
material, and reopening of the claim is not in order.

Service Connection Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

There is no evidence suggesting that the Veteran had a low 
back disability in service or until years thereafter.  There 
is also no competent evidence of a nexus between a current 
low back disability and the Veteran's active service.

It is the Veteran's contention that service connection is 
warranted for low back disability because it developed 
secondary to his service-connected right knee disability.  As 
discussed above, the Board has determined that reopening of 
the claim for service connection for right knee disability is 
not warranted.  Therefore, the Veteran's claim for secondary 
service connection must also be denied.



ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for a right knee 
disability is denied.  

Entitlement to service connection for a low back disability 
is denied.


REMAND

The Veteran also contends that he is entitled to service 
connection for allergic rhinitis.  He alleges that this 
condition arose in service from exposure to cotton in cotton 
fields while training in Fort Bliss, Texas.  

The Veteran's service treatment records indicate that he was 
treated for allergic conjunctivitis in October 1981.  On the 
Veteran's report of medical history completed at the time of 
discharge, the Veteran wrote that he was allergic to cotton 
dust.  On the same form, a physician's assistant indicated 
that the Veteran suffered from allergic rhinitis.  Post-
service VAMC outpatient treatment records indicate that the 
Veteran has been assessed with allergic rhinitis and treated 
with medications such as Flonase.  A report from November 
2003 indicates that the Veteran had complained of allergic 
rhinitis since childhood.  The record reflects that the 
Veteran has never been afforded a VA examination to confirm 
whether he has chronic allergic rhinitis and if so the 
etiology thereof.

The VA's duty to assist the Veteran includes obtaining a 
thorough and contemporaneous examination where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A ; 
38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In light of the Veteran's history of allergic 
rhinitis, and the fact that the Veteran has never been 
afforded a VA examination, the Board believes that the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of this condition. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
allergic rhinitis.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the appellant and his representative and 
request them to submit the outstanding 
evidence.

2.  Then, the RO or the AMC should then 
arrange for the Veteran to be afforded an 
examination by a physician with the 
appropriate expertise to determine if he 
has chronic allergic rhinitis and if so 
whether the disorder is etiologically 
related to his active service.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Based upon the examination results and 
the review of the claims folder, the 
examiner should state whether the 
Veteran's allergic rhinitis is a chronic 
condition or an acute condition that 
subsides on absence of or removal of the 
allergen.  If the examiner believes that 
the condition is chronic, he or she 
should answer the following questions 
with respect to the Veteran's allergic 
rhinitis. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

If the disorder existed prior to the 
veteran's entrance onto active duty, 
did the disorder clearly and 
unmistakably undergo no chronic 
increase in severity during or as a 
result of service?

If the disorder was not present 
during service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the Veteran's active 
service?

The supporting rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


